Title: John Quincy Adams to John Adams, 6 June 1783
From: Adams, John Quincy
To: Adams, John



Honoured Sir
Hague June 6th. 1783

I receiv’d last Tuesday your favour of the 29th of last month. As Mr. Dumas is so good as to read Virgil with me; 100 verses at a time is not too much at a Time. I have not Ainsworth’s Dictionnary, but I have Lyttleton’s, and several French one’s. I don’t think I shall be able to find Trapp’s translation of Virgil here; but I have enough with that of Dryden. I had already began to translate Suetonius in writing. I have began it in French, as it is more convenient to me and to Mr. Dumas who corrects the translation. I have began with the Life of Caligula.
I have heard nothing about the finishing the Peace for some time; it was said here, near a fortnight agone that all was over; but at present I hear nothing said about it.

I am, your Dutiful Son. Please to present my respects to Messrs. Thaxter and Storer.
J. Q. Adams

